Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	This office action is in response to the instant application filed on 4/29/2020.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 4/29/2020 & 7/21/2021 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al (US 10,127,409).
Regarding claim 20, Wade et al teaches a method of managing tamper detections in a secure memory device (fig. 1B, “tamper monitoring component” & “tamper analysis component”), the method comprising:
 receiving one or more values stored in a tamper detection status register in the secure memory device via an output pin (col. 5, lines 51-55 & col. 14, lines 61-67, “tamper pins for tamper detection”), the secure memory device comprising one or more tamper detectors each configured to detect a respective type of tamper event on the secure memory device (col. 5, lines 51-62 & col. 14, lines 61-67, which disclose the tamper pins utilized to detect a tamper event), each of the one or more values indicating a tamper detection status detected by a corresponding one of the one or more tamper detectors (col. 5, lines 51-62 & col. 14, lines 61-67, which disclose indicating that a tamper event has been detected via signals transmitted through the  tamper monitoring component tamper pins); 
determining whether the secure memory device has been tampered based on the received one or more values in the tamper detection status register (col. 5, lines 51-62 & col. 14, lines 61-67, which discloses the obtained signals received from the pins disclosing behavioral data and tamper data amounts indicating that a tamper event has been detected); and 
in response to determining that the secure memory device has been tampered, performing a tamper response on the secure memory device (col. 4, lines 60-64, “tamper responses”).


Claim Rejections – 35 USC 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al (US 10,127,409) in view of Subramanian et al (US 9,569,640).
Regarding claim 1, Wade et al teaches a secure memory device (fig. 1A-1B) comprising:  
one or more tamper detectors (fig. 1B, “tamper monitoring component” & “tamper analysis component”), each of the one or more tamper detectors being configured to detect a respective type of tamper event on at least part of the secure memory device (fig. 1B & col. 49, lines 32-35, which disclose the tamper monitoring and analysis components performing periodic tamper detection for various tamper attempts); and 
a tamper detection status register storing one or more values (col. 2, lines 46-60, which discloses tamper behavior profiles generated for storing patterns corresponding to tamper events), each of the one or more values indicating a tamper detection status detected by a corresponding one of the one or more tamper detectors (fig. 1B and 3A-3B, which disclose the tamper monitoring components detecting tamper traces of various voltages).
Subramanian et al further teaches a memory cell array having a plurality of memory cells (col. 3, lines 15-20, which discloses a plurality of memory cells used to store data correlating to detected tampering events).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the tempering detection system of Subramanian et al within the tamper detecting embodiment of Wade et al would provide the predictive result of improving upon determining a tampering event on a detected unit by using reference bits corresponding to as disclosed in col. 3, lines 12-25 of Subramanian et al), which would increase ease of determining tampering patterns by the Wade et al reference because the reference bits allow automatic matching of previous referenced tampering patterns with potential incoming tampering attempts to further establish that the new/potential tampering event is 100% match of the previous tampering events referenced utilizing the reference bits (disclosed by Subramanian et al) within Wade et al.
Regarding claim 2, Wade et al teaches wherein each of the one or more tamper detectors is coupled to the tamper detection status register (fig. 1B and 3A-3B) and configured to update a corresponding value in the tamper detection status register when the tamper detector detects a corresponding tamper event (col. 2, lines 46-55, which discloses updating the device profile upon tampering behavior being detected). 

Regarding claim 3, Wade et al teaches wherein each of the one or more tamper detectors is configured to: 
detect a change of a corresponding parameter associated with the at least part of the secure memory device (col. 14, lines 34-40); 
determine whether the detected change of the corresponding parameter exceeds a threshold (col. 15, lines 21-26); 
in response to determining that the detected change of the corresponding parameter does not exceed the threshold, keep detecting the change of the corresponding parameter (col. 18, lines 34-37, which discloses that a tamper response is not generated when the value is within a threshold value); and 
col. 23, lines 1-14, which disclose updating the profile data based on whether not the threshold has been surpassed). 
Regarding claim 4, Subramanian et al further teaches wherein the corresponding value is stored by a corresponding bit in the tamper detection status register (col. 3, lines 12-15 and col. 4, lines 50-60), and wherein the corresponding bit is updated to logic 1 when the tamper detector detects the corresponding tamper event (col. 5, lines 12-18 & lines 30-40), the corresponding bit being logic 0 indicating that there is no corresponding tamper event detected by the tamper detector (col. 5, lines 12-18 & lines 30-40). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the tempering detection system of Subramanian et al within the tamper detecting embodiment of Wade et al would provide the predictive result previously addressed regarding claim 1.

Regarding claim 5, Subramanian et al further teaches wherein the corresponding value is stored by a corresponding counter in the tamper detection status register (col. 7, lines 60-67 & col. 8, lines 1-12), wherein the corresponding value is increased when the tamper detector detects the corresponding tamper event (col. 5, lines 10-19, “changed to the second state”), and wherein the corresponding value is increased by 1 when the tamper detector detects the corresponding tamper event (col. 5, lines 10-19, “0 to 1 logic state”). 
 Subramanian et al within the tamper detecting embodiment of Wade et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 6, Wade et al teaches a command interface coupled to the tamper detection status register (col. 22, lines 20-25, “command from tamper analysis component”) and configured to output the one or more values stored in the tamper detection status register (col. 22, lines 65-67, “sends a device profile command”). 
Regarding claim 7, Wade et al teaches wherein the command interface comprises: 
a command decoder configured to decode an incoming command (col. 21, lines 10-12, “decryption of provided data”); and 
a multiplexer coupled to the memory cell array, the tamper detection status register, and the command decoder (col. 6, lines 21-26), 
wherein the multiplexer is controlled based on a result of decoding the incoming command to enable access to one of the memory cell array and the tamper detection status register (col. 15, lines 38-45). 

Regarding claim 8, Wade et al teaches wherein the command decoder is configured to decode the incoming command to be a read command for the tamper detection status of the at least part of the secure memory device (col. 51, lines 55-60, “decryption of the responses”), 
col. 15, lines 38-45), and 
wherein the incoming command comprises one of: 
a specific command code (col. 5, lines 22-24), and a specific signal including a predetermined signal or a toggle signal. 

Regarding claim 9, Wade et al teaches wherein the command decoder is configured to decode the incoming command to be an operation command on the memory cell array (col. 21, lines 10-12), and
wherein the multiplexer is controlled to enable access to the memory cell array (col. 6, lines 22-27). 
Subramanian et al further teaches wherein the operation command comprises at least one of: 
a read command for reading data stored in the memory cell array (col. 3, lines ), 
a write command for storing data in the memory cell array, or 
an erase command for erasing data stored in the memory cell array. 
 (col. 3, lines 9-11, “erase the data stored”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the tempering detection system of Subramanian et al within the tamper detecting embodiment of Wade et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 10, Wade et al teaches wherein the command interface comprises: 
a serial input pin coupled to the command decoder via an input buffer (col. 5, lines 51-60), and a serial output pin coupled to the multiplexer via an output buffer (col. 6, lines 21-25). 

Regarding claim 11, Wade et al teaches wherein the command interface comprises:
a multiplexer coupled to the memory cell array and the tamper detection status register (col. 6, lines 21-25); and 
a pin coupled to the multiplexer, the pin being a serial pin on a data bus or an additional pin (col. 6, lines 21-25, “single tamper pin”), 
wherein the multiplexer is configured to output the one or more values stored in the tamper detection status register when the pin is driven with a specific command (col. 6, lines 21-25, “tamper detection pin”). 

Regarding claim 12, Wade et al teaches an output pin coupled to the tamper detection status register (col. 5, lines 51-55), and 
an output buffer coupled between the tamper detection status register and the output pin (col. 5, lines 51-60), 
wherein the secure memory device is configured to output the one or more values stored in the tamper detection status register via the output pin (col. 6, lines 21-25), and 
wherein the secure memory device is configured to automatically output the one or more values stored in the tamper detection status register via the output pin after the secure memory device is powered on (col. 43, lines 24-31). 

Regarding claim 13, Wade et al teaches wherein the output pin is additional to one or more serial output pins coupled to the memory cell array (col. 6, lines 21-25). 

Regarding claim 14, Wade et al teaches wherein the tamper detection status register is in a static random access memory (SRAM) (col. 25, line 24). 

Regarding claim 15, Wade et al teaches wherein the one or more tamper detectors comprise at least one of: 
a temperature detector configured to detect a change of an operating temperature of the at least part of the secure memory device (col. 3, lines 2-7), a voltage detector configured to detect a change of an operating voltage of the at least part of the secure memory device (col. 3, lines 20-22), a radiation detector configured to detect an X-ray or ion beam on the at least part of the secure memory device, or laser direct structuring (LDS) circuitry comprising: an intrusion detection mesh wrapped around the at least part of the secure memory device, and a sensor configured to monitor a change of a parameter of the intrusion detection mesh, wherein the parameter comprises a capacitance, an inductance, or a resistance. 

Regarding claim 16, Wade et al teaches a system (fig. 1A-1B) comprising:  
a secure memory device (fig. 1A-1B) comprising: 
one or more tamper detectors (fig. 1B, “tamper monitoring component” & “tamper analysis component”), each of the one or more tamper detectors being configured to detect a respective type of tamper event on at least part of the secure memory device (fig. 1B & col. 49, lines 32-35, which disclose the tamper monitoring and analysis components performing periodic tamper detection for various tamper attempts); and 
a tamper detection status register storing one or more values (col. 2, lines 46-60, which discloses tamper behavior profiles generated for storing patterns corresponding to tamper events), each of the one or more values indicating a tamper detection status detected by a corresponding one of the one or more tamper detectors (fig. 1B and 3A-3B, which disclose the tamper monitoring components detecting tamper traces of various voltages), and 
a host device (fig. 1A-2 and fig. 4) coupled to the secure memory device (fig. 1A-fig. 2 and fig. 4) and configured to: 
obtain the one or more values stored in the tamper detection status register from the secure memory device (col. 3, lines 45-53, which discloses reviewing updated profile behavior data to determine detected tamper events), and 
determine whether the secure memory device has been tampered based on the obtained one or more values (col. 23, lines 1-14, fig. 1B and 3A-3B, which disclose detecting tampering occurrences based on collected traces of various values).
Subramanian et al further teaches a memory cell array having a plurality of memory cells (col. 3, lines 15-20, which discloses a plurality of memory cells used to store data correlating to detected tampering events).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the tempering detection system of Subramanian et al within the tamper detecting embodiment of Wade et al would provide the predictive result of improving upon determining a tampering event on a detected unit by using reference bits corresponding to as disclosed in col. 3, lines 12-25 of Subramanian et al), which would increase ease of determining tampering patterns by the Wade et al reference because the reference bits allow automatic matching of previous referenced tampering patterns with potential incoming tampering attempts to further establish that the new/potential tampering event is 100% match of the previous tampering events referenced utilizing the reference bits (disclosed by Subramanian et al) within Wade et al.
Regarding claim 17, Wade et al teaches wherein the secure memory device comprises: 
a command decoder configured to receive an incoming command from the host device via a serial input pin and to decode the incoming command (col. 51, lines 55-60, “decryption of the responses”); and 
a multiplexer coupled to the memory cell array, the tamper detection status register, and the command decoder (col. 5, lines 21-25), the multiplexer being controlled based on a result of decoding the incoming command to enable access to one of the memory cell array and the tamper detection status register (col. 6, lines 21-25), 
wherein the command decoder is configured to decode the incoming command to be a read command for the tamper detection status of the secure memory device (col. 51, lines 55-60, “decryption of the responses”), and the multiplexer is controlled to access the tamper detection status register and output the one or more values stored in the tamper detection status register via a serial output pin to the host device (col. 15, lines 38-42). 

Regarding claim 18, Wade et al teaches wherein the secure memory device comprises an output pin coupled to the tamper detection status register (col. 6, lines 21-25), the output pin being additional to one or more serial pins col. 6, lines 21-25), and 
wherein the secure memory device is configured to automatically output the one or more values stored in the tamper detection status register via the output pin to the host device (col. 43, lines 24-31). 

Regarding claim 19, Wade et al teaches wherein the host device is configured to: 
in response to determining that the secure memory device has been tampered (col. 3, lines 1-10), perform a tamper response on the secure memory device, and 
wherein the tamper response comprises at least one of: 
powering down the secure memory device,
 disabling the secure memory device, 
erasing data stored in the secure memory device (col. 3, lines 9-11, “erase the data stored”), or 
physically destroying the secure memory device. 

Regarding claim 21, Subramanian et al further teaches transmitting a read command via an input pin to the secure memory device (col. 11, lines 48-52 & col. 12, lines 36-40), the read command being for reading the tamper detection status of the secure memory device (col. 6, lines 50-55, which discloses performing a plurality of operations, including a read operation to determine if a tamper event has been detected). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the tempering detection system of Subramanian et al within the tamper detecting embodiment of Wade et al would provide the predictive result of improving upon determining a tampering event on a detected unit by using reference bits corresponding to previous detected tampering events (as disclosed in col. 3, lines 12-25 of Subramanian et al), which would increase ease of determining tampering patterns by the Wade et al reference because the reference bits allow automatic matching of previous referenced tampering patterns with potential incoming tampering attempts to further establish that the new/potential tampering disclosed by Subramanian et al) within Wade et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220113